Citation Nr: 0933316	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for squamous cell cancer of 
the tongue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.  
The Veteran was awarded the Combat Infantryman Badge (CIB).

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
squamous cell cancer of the tongue.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

At the hearing, the Veteran submitted additional evidence.  
Such evidence was accompanied by a waiver of Agency of 
Original Jurisdiction (AOJ) consideration.

The Veteran appears to raise the issue of service connection 
for carcinoma of the lung based on private treatment records 
dated in 2008 and 2009.  That issue has not yet been 
addressed by the RO and is referred to the RO for appropriate 
action.


FINDING OF FACT

Squamous cell cancer of the tongue is not shown to be present 
in service or until many years after service, and there is no 
persuasive medical nexus evidence of record otherwise 
etiologically linking this disease to service.


CONCLUSION OF LAW

Squamous cell cancer of the tongue was not incurred in, or 
aggravated by, service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a malignant tumor became manifest to a degree of 
10 percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding herbicide exposure, presumptive service connection 
on the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38  U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990), the Court is stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

The Veteran asserts that he incurred squamous cell cancer of 
the tongue due to exposure to Agent Orange in Vietnam.  The 
service personnel records show that the Veteran served in 
Vietnam from May 1966 to May 1967.  The Veteran served in 
Vietnam during the applicable time period as set forth in 38 
U.S.C.A. § 1116, and is therefore presumed to have been 
exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  
However, squamous cell cancer of the tongue is not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).

In that regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and squamous cell cancer of the 
tongue.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current squamous 
cell cancer of the tongue.

Review of the record shows that the Veteran had a diagnosis 
of squamous cell cancer of the tongue in 2003.  The medical 
evidence shows that squamous cell carcinoma was detected in 
2003 and the Veteran subsequently underwent radiation therapy 
and chemotherapy.  See the 2003 and 2004 treatment records by 
Dr. E. and Dr. C.

With respect to Hickson element (2), review of the Veteran's 
service treatment records are absent of any complaints, 
treatment, or diagnosis relating to squamous cell cancer of 
the tongue.  Upon discharge from service, the Veteran denied 
having any tumor, growth, cyst, or cancer on the Report of 
Medical History associated with his separation examination.  
Similarly, clinical evaluation of the Veteran's mouth and 
throat was normal, as reflected in the May 1967 discharge 
examination report.  

With reference to Hickson element (3), for the Veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the squamous cell cancer 
of the tongue is related to a disease or injury that occurred 
in service.  The question is whether the evidence is at least 
in equipoise as to whether the Veteran currently has squamous 
cell cancer of the tongue that is related to service.  The 
Board finds that the evidence is not in equipoise but 
preponderates against the claim.  After review of the private 
treatment records, the Board finds there is no medical 
evidence otherwise relating the Veteran's squamous cell 
cancer of the tongue to any aspect of his active service. 

The competent and credible evidence of record does not show, 
nor does the Veteran contend that his squamous cell cancer of 
the tongue began in service, nor has it been shown to be in 
any way related to service to include any claimed in-service 
herbicide exposure.  A significant lapse in time between 
service and post-service medical treatment may be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In this case, the service treatment records, a lapse 
in time, and other evidence of record, factor against the 
Veteran's claim.  In fact, the Veteran has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  

With respect to whether a relationship can be established 
between the squamous cell cancer of the tongue and service on 
a presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of squamous cell cancer of the tongue 
within the first post-service year.  Given the absence of the 
documentation of squamous cell cancer of the tongue in the 
first post-service year, entitlement to service connection 
for such disability may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran's appellate assertions have been considered, and 
it is acknowledged that the Veteran is competent to report 
that on which he has personal knowledge, i.e., what comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a layperson, and as a 
layperson, he does not have the expertise to render a medical 
diagnosis or an opinion regarding the etiology of a disease 
or disorder.  The Veteran is not competent to etiologically 
relate his squamous cell cancer of the tongue to any in-
service event, encounter or exposure.  As such, his 
statements are rejected as they are of no probative value.

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) have also 
been considered, and it is acknowledged that the Veteran was 
awarded the CIB.  Nonetheless, the Veteran has not asserted 
that his cancer of the tongue is related to any combat 
activity, nor does the record suggest such.  Thus, no 
consideration in this regard is warranted.

As more fully explained below, the Board has concluded that 
obtaining a VA examination is not necessary to decide this 
claim.  With consideration of the evidence of record, the 
length of time following service prior to a recorded 
diagnosis of squamous cell cancer of the tongue, and the 
absence of any medical opinion suggesting a causal link 
between the Veteran's squamous cell cancer of the tongue and 
his service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2005, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have. 
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, in 
this case, as service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran.  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  Private 
treatment records were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the squamous cell cancer of the 
tongue.  However, under the facts of this case, the Board has 
no duty to provide a VA examination or obtain a medical 
opinion.  No evidence of record suggests an indication of an 
association between the Veteran's service and his squamous 
cell cancer of the tongue.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for squamous cell cancer of 
the tongue is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


